Title: To George Washington from Colonel Joseph Ward, 29 February 1780
From: Ward, Joseph
To: Washington, George


          
            Sir
            Morris Town February 29th 1780
          
          I had the honour to receive your Excellency’s Letter of the 21st January, and with great pleasure have complied with your wishes expressed therein.
          The Brigade Majors being unacquainted with the business of mustering, caused a delay, by which reason I could not complete the General Abstract, and all the Returns to the several Offices, until this day.
          I feel Sir, with great sensibility, the very obliging manner in which your Excellency has been pleased to express your approbation of my Services—The approbation of the Wise and good, is the happiness to which I aspire, and the honour I now receive applies to all the feelings of the heart, as it comes from the Man for whom I have the greatest respect and veneration.
          Free from all suspicion, at this parting hour, I will not suppress the language of my heart—Should any act of mine survive distant posterity, may it be this testimony, That I served five years in the Armies of America under the command of General Washington, and witnessed the even tenor of his life guided by patriotism magnanimity and virtue, while justice benevolence and candor, condescension and liberality with mingled rays shone conspicuous without one varying hour—The virtuous Citizens and Soldiers held Him in the embrace of their affection, and every one saw in Him his Friend and Brother.
          Be pleased my Dear General, to accept this assurance, that neither time or distance will extinguish the ardour with which I wish you every Felicity—May Peace, soon crown your labours,

and each future day shine brighter and brighter until you join that Circle where are pleasures consummate and eternal. I have the honour to be With every sentiment of Esteem and Respect, Your Excellency’s most Obedient and most Humble Servant
          
            Joseph Ward
          
        